MANAGEMENT CONSULTING AGREEMENT

THIS AGREEMENT dated for reference the 1st day of December, 2017.

BETWEEN:

Cell MedX Corp., a company incorporated under the laws of the State of Nevada,
having an address located at 123 W. Nye Ln, Suite 446 Carson City, Nevada 89706.

(“hereinafter referred to as the “Company”)

AND:

Terrance Owen, having an address at #103 – 3606 Aldercrest Drive, North
Vancouver, B.C. Canada V7G 0A3.

(the “Consultant”)

WHEREAS:



(A)

The Consultant provides strategic planning and executive management services to
companies in the medical and wellness industry; and



(B)

The Company wishes to engage the services of the Consultant and the Consultant
wishes to be engaged by the Company.

NOW THEREFORE in consideration of the promises and the covenants and agreements
of the parties hereto as hereinafter set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by the parties,
the parties hereto covenant and agree as follows:

Engagement



1.

The Company hereby engages the Consultant as an independent contractor for the
purpose of providing strategic planning and executive management services to the
Company, and the Consultant hereby accepts engagement by the Company, all upon
and subject to the terms and conditions of this Agreement.

Duties



2.

Subject to the terms of this Agreement, the Consultant will serve the Company as
its Chief Executive Officer and perform such duties and exercise such powers
pertaining to the management and operation of the Company as may be determined
from time to time by the Company’s board of directors on a basis consistent with
the positions of Chief Executive Officer.  The Consultant shall prepare and
deliver to the Company all such documents as may be required to be filed with
the regulatory bodies in respect of the matters described in this Agreement.








--------------------------------------------------------------------------------

- 2 -






3.

The Consultant shall:



(a)

manage, direct and control the Company’s business plan and licensees as directed
by the Company’s board of directors (the “Work”);



(b)

implement the decisions, policies and plans for the Company, and direct and
coordinate staff to carry out business plan;



(c)

attend meetings and road shows to enhance the communications with shareholders
or prospective investors;



(d)

comply with all applicable laws, rules and regulations of a governmental
authority having jurisdiction over the Work and promptly notify the Company of
any allegations of material violation thereof;



(e)

carry out the Work hereunder with due diligence, to the best of their ability;



(f)

undertake such other duties and projects as the Company’s board of directors may
reasonably request which are not inconsistent with the Consultant’s position as
a consultant of the Company and the Consultant’s position as Chief Executive
Officer of the Company; and



(g)

undertake all other activities reasonably necessary to fulfill the foregoing.

The duties set out above are referred to in this Agreement as the “Services”.

Reporting



4.

The Consultant shall report to the Company’s board of directors.  The Consultant
shall keep the Company advised of all Work and other Services by submitting to
the Company in writing the following information:



(a)

monthly progress reports delivered within the subsequent month, which include
summaries of progress of the business plan and budget;



(b)

immediate verbal reports of material information relating to the Work or other
Services in which the Company holds an interest;



(c)

invoices monthly, within one week prior to the last day of each month, detailing
the compensation to be paid to the Consultant in accordance with §7 and the
expenses to be reimbursed to the Consultant in accordance with §8; and



(d)

a copy of such other reports as the Company’s board of directors may reasonably
request.








--------------------------------------------------------------------------------

- 3 -






5.

The reports and information referred to in §4(a) and (b) shall be submitted by
the Consultant as it prepares them in the normal course of business.  The
Consultant shall forthwith communicate to the Company concurrently any
information that is material to the Work.  At all reasonable times the
Consultant shall provide the Company or its representative, upon request, access
to, and the right to inspect and copy, all licensees data, vendor’s information,
analyses, operations, accounting and financial records and other information
acquired in the Work that has not been otherwise provided.

Standard of Care



6.

The Consultant shall act in the best interests of the Company and shall provide
the Services in compliance with all applicable laws, regulations and ordinances,
the Company’s internal control and corporate governance policies, and in a good
and workmanlike fashion, in good faith and without waste, interruption or delay,
except for causes beyond the control of the Consultant. The Consultant shall
hold the Company, its Affiliates and its directors, officers, employees,
shareholders, and agents from and against any and all claims, loss, direct or
indirect damages, liabilities, fines, penalties and expenses, reasonable court
costs and legal fees, including, without limitation any liability for bodily
injury, death, property damage or environmental pollution, arising out of or
relating to the Consultant’s performance, or failure to perform, the Works and
Services.

Remuneration



7.

The Company shall pay the Consultant CAD$16,666 per month (the “Remuneration”)
at the end of each month upon receipt of an invoice submitted by the Consultant
as referred to in §4.    

Expenses



8.

The Company shall reimburse the Consultant for all reasonable travelling and
out-of-pocket expenses incurred in connection with the provision of the Services
which are approved in writing (including by e-mail) in advance of being
incurred, including expenses incurred during the normal course of meetings, road
shows and other business activities related to performing the Work and Services
if any one expense item exceeds CND$1,000.  The Consultant agrees to submit to
the Company monthly invoices using the Company’s expense form, or such other
form as approved by the Company for such expenses, along with records, receipts
or other itemized documentation for all expenses for which Consultant seeks
reimbursement.

Term and Renewal



9.

The term of this Agreement shall be for a one (1) year commencing on December 1,
2017 (the “Term”) and automatically renewed, unless terminated in accordance
with §10, §11 or §12 below or extended by written agreement of the parties.








--------------------------------------------------------------------------------

- 4 -







Termination by the Parties



10.

Subject to §11 or §12, the Consultant and the Company shall each have the right
to terminate this Agreement at any time by giving to the other party at least
 thirty (30) days prior written notice of the effective date of such
termination.



11.

The Company may terminate the Consultant’s agreement at any time, with no
notice, for cause.  If this Agreement and the Consultant’s agreement are
terminated for cause, no notice, remuneration, benefits or allowances shall be
paid or payable to the Consultant after or as result of such termination except
in respect of those amounts which were payable in respect of the period ending
immediately prior to such termination;



12.

The Company may terminate the Consultant’s agreement without cause at any time
by providing the Consultant with at least thirty (30) days written notice.

Automatic Termination



13.

This Agreement and the Term shall terminate automatically, on the death of the
Consultant.

Effect of Termination



14.

Upon termination of this Agreement, the Consultant shall provide the Company
with a final invoice which shall be paid within 30 days of receipt.  Within 30
days of termination, the Consultant shall provide the Company with all data and
information regarding the Services and the properties in which the Company holds
an interest which the Consultant has in its possession or under its control.
 Upon termination of the Agreement, the Consultant shall be deemed to have
resigned from all positions, whether as a director, officer or otherwise, held
with the Company or an affiliate (defined below) of the Company.

Confidentiality



15.

The Consultant hereby covenants, agrees and acknowledges as follows:



(a)

The Consultant has and will have access to and will participate in the
development of or be acquainted with confidential or proprietary information and
trade secrets related to the business of the Company, its subsidiaries and
affiliates, if any (collectively, the “Companies”), including but not limited
to:



(i)

business plans, financial reports, licensees’ information, budgets, wage and
salary rates and information, term of agreements, devices, reports,
correspondence, tangible property and specifications owned by or used in the
businesses of one or more of the Companies,



(ii)

information pertaining to future developments such as, but not limited to,
tangible and intangible assets, which are used in the business and operations of
the Companies but not made publicly available.





--------------------------------------------------------------------------------

- 5 -




The information and trade secrets relating to the business and operations of the
Companies described herein above in this paragraph (a) are hereinafter referred
to collectively as the “Confidential Information”, provided that the term
Confidential Information will not include any information (a) that is or becomes
publicly available (other than as a result of violation of this Agreement by the
Consultant) or (b) that the Consultant receives on a non-confidential basis from
a source (other than the Company, its affiliates or representatives) that is not
known by them to be bound by an obligation of secrecy or confidentiality to the
Companies or any of them.



(b)

The Consultant will not disclose (and will take all reasonable precautions
necessary or prudent to prevent such disclosure), use or continue to make known
for his or another’s benefit any Confidential Information or use such
Confidential Information in any way except in the best interest of the Companies
in the performance of the Consultant’s duties under this Agreement. The
Consultant may disclose Confidential Information when required by applicable
laws or judicial process, but only after notice to the Company of their
intention to do so and opportunity for the Company to challenge or limit the
scope of the disclosure.



(c)

The Consultant acknowledges and agrees that remedy at law for any breach or
threatened breach of the provisions of this §15 would be inadequate and,
therefore, agrees that the companies will be entitled to injunctive relief in
addition to any other available rights and remedies in case of any such breach
or threatened breach: provided, however, that nothing contained herein will be
construed as prohibiting the Companies from pursuing any other rights and
remedies available for such breach or threatened breach.



(d)

The Consultant agrees that upon termination of its engagement by the Company for
any reason, the Consultant will immediately return to the Company all
Confidential Information, documents, correspondence, notebooks, reports,
computer programs and all other materials and copies thereof (including but not
limited to computer discs and other electronic media) relating in any way to the
business of the Companies in any way developed or obtained by the Consultant
during the period of its engagement with the Company.



(e)

The Consultant agrees that for a period of two years after the termination of
this Agreement, not to pursue any business opportunities that were developed or
evaluated at the Company during the term of this Agreement and/or the
Consultant’s tenure at the Company, except such business opportunities which
have been declined by the Company.



(f)

The obligation of the Consultant under this §15 will survive the expiration or
termination of this Agreement and will terminate one year after the termination
of this Agreement.



16.

The Consultant hereby expressly agrees that the provisions of §15 will be
binding upon the Consultant’s successors and legal representatives.














--------------------------------------------------------------------------------

- 6 -







Discoveries and Works



17.

Consultant agrees to promptly disclose to the Company, and further agrees to
assign, and hereby does assign, exclusively to the Company, all ideas,
opportunities, and improvements related to its connection with its Work during
the Term for the Company (collectively “Discoveries and Works”).  Consultant
specifically agrees to execute and deliver to the Company all copyright,
trademark or other intellectual property rights and/or to convey, vest or
maintain all rights, title and interest to, or for, the Company to any
Discoveries and Works conceived by Consultant for the Company as part of its
Work and/or other Services for the Company.

Non-Competition



18.

The Consultant and its representatives or agents agrees not to acquire an
interest in, or rights to, any opportunity brought to his attention by the
Company or an Affiliate or otherwise compete with the Company with respect to
such opportunity.  



19.

Except with the prior written consent of the Company during the Term and for one
year thereafter, the Consultant will not:




(a)

without the written consent from the board of directors of the Company, whether
directly or indirectly, either individually or in partnership or in conjunction
with any person or persons, firms, association, syndicate, joint venture,
partnership, company or corporation as principal, agent, or shareholder or in
any other manner whatsoever,




(i)

engage in any business (directly or through any kind of ownership or other
arrangement other than ownership of securities of publicly held corporations)
with,




(ii)

provide services to, or




(iii)

carry on, be engaged in, concerned with or interested in




any person or persons, firms, association, syndicate, joint venture,
partnership, company or corporation engaged in, concerned with or interested in
any micro-current medical devices that are similar to or competes with the
Company or its direct or indirect subsidiaries; and



(b)

interfere with the contractual arrangements between the Company and any of its
employees, consultants, contractors, suppliers, agents and anyone else in
contractual or fiduciary relationship with the Company and will not recruit,
hire or assist others in recruiting or hiring, any employee of the Company.








--------------------------------------------------------------------------------

- 7 -




20.

If the Consultant engages in any activity covered by §19, he will advise the
Board of Directors in writing two (2) weeks before commencement of such
activity. If the board of directors of  the Company is so notified and, acting
reasonably, determines that the Consultant is engaging in an activity which it
deems to be conflicting activity, and if the Consultant is so engaged, then the
Company will so advise the Consultant in writing and the Consultant will, as
soon as possible in order to minimize any injury to the Company and in any event
20 days, or such longer period as the Company agrees upon, after receipt of
notice,



(a)

discontinue the activity at his own costs, and



(b)

certify in writing to the Company that he has discontinued the conflicting
activity including where appropriate by sale or other disposition or by transfer
of all such interests, except a beneficial interest, into a “blind trust” or
other fiduciary arrangement over which the Consultant has no control, direction
or discretion, or advise the Company that it disputes the conflict and the
matter will be referred to arbitration.

Relationship



21.

The Company and Consultant each acknowledges and agrees that the only
relationship of the Consultant to the Company created by this Agreement shall
for all purposes be that of a contractor.  Without limiting the generality of
the foregoing, the Company shall have no obligation whatsoever to:



(a)

pay or compensate the Consultant for:



(i)

taxes of any kind whatsoever that arise out of or with respect to any fee,
remuneration or compensation provided to the Consultant under this Agreement;



(ii)

holding any other position with the Company except as herein mentioned;



(b)

provide benefits to the Consultant relating to:



(i)

sickness or accident, whether or not resulting from the performance of the
Consultant’s obligations under this Agreement, including without limitation,
workers compensation insurance;



(ii)

retirement or pension benefits; or



(iii)

any other benefits provided by the Company or any Affiliate to any of their
respective employees.

The Consultant shall not incur obligations on behalf of the Company except as
expressly authorized in writing by the Company.



22.

The Consultant shall fully indemnify and hold harmless the Company from and
against all payroll taxes, income taxes and any other associated government
charges/taxes for which the Company may become liable to account in connection
with the provision of the Services by the Consultant.





--------------------------------------------------------------------------------

- 8 -







Alternative Dispute Resolution



23.

Negotiation.  In the event of any dispute, controversy of claim between the
Consultant and the Company arising out of or relating to this Agreement, the
Consultant and the Company shall enter into good faith negotiations aimed at
resolving the dispute. If they are unable to resolve the dispute promptly in a
mutually satisfactory manner or to select a mutually agreeable alternative form
of alternative dispute resolution, the matter may be submitted by either party
to arbitration in accordance with §24.



24.

Arbitration.  Any dispute, controversy or claim between the Company and the
Consultant arising out of or relating to this Agreement which has not been
resolved by negotiation or mutually agreed upon alternative dispute resolution
pursuant to §23 above, shall be settled by binding arbitration by a single
arbitrator in Vancouver, British Columbia in accordance with the Commercial
Arbitration Act (British Columbia) utilizing the International Commercial
Arbitration Rules of the British Columbia International Commercial Arbitration
Centre.  The arbitration shall be binding, final, non-appealable, enforceable
and in lieu of any right to sue or seek other arbitration in any court or
tribunal.  

Entire Agreement, Modification and Waiver



25.

This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, oral or written, by and
between the parties with respect to the subject matter hereof.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by the parties.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provisions, whether
or not similar, nor shall any waiver constitute a continuing waiver.  No waiver
shall be binding unless executed in writing by the party making the waiver.

Notice



26.

All payments and communications which may be or are required to be given by
either party to the other will (in the absence of any specific provision to the
contrary) be in writing and delivered personally or sent by prepaid registered
mail or with a nationally recognized overnight courier or electronic delivery by
e-mail, to the parties at their following respective addresses:




To the Company:

Attn: Yana Silina, Director, C.F.O.

820 - 1130 West Pender Street

Vancouver, BC V6E 4A4

yana@cellmedx.com











--------------------------------------------------------------------------------

- 9 -







To the Consultant:

Attn: Terrance Owen

103 – 3606 Aldercrest Drive

North Vancouver, BC V7G 0A3

owen.terrance@gmail.com



27.

If any payment or communication is sent by prepaid registered mail, it will be
conclusively deemed to have been received on the tenth business day after it is
mailed, if delivered personally, with a nationally recognized overnight courier
or electronically by e-mail, it will be conclusively deemed to have been
received at the time of delivery.



28.

Either party may, from time to time, change its address by notice to the other
in accordance with §26.

Personal Information



29.

The Consultant consents to the disclosure of relevant information regarding this
Agreement, and any other relevant information which may be considered personal
to the Consultant, to the Company’s agents, representatives, and brokerage firms
with which the Company may have a contractual relationship, the Exchange, and to
securities commissions or other regulatory authorities having jurisdiction over
the Company.  Without limiting the generality of the foregoing, the Consultant
consents to:



(a)

the disclosure of personal information by the Company to the OTCQB and its
affiliates, authorized agents, subsidiaries and divisions;



(b)

the disclosure of personal information by the Company to the applicable
securities regulatory authorities pursuant to applicable US and Canadian
securities laws, and their affiliates, authorized agents, subsidiaries and
divisions; and



(b)

the collection, use and disclosure of personal information by the OTCQB and any
applicable securities regulatory authorities for the purposes identified by the
OTCQB and such securities regulatory authorities, from time to time.

Governing Laws



30.

This Agreement shall be governed by and construed solely in accordance with the
laws of British Columbia without regard to its conflict of law provisions. The
parties attorn to the exclusive jurisdiction of the court of British Columbia.

Time



31.

Time will be of the essence of this Agreement and of every part of it and no
extension or variation of this Agreement will operate as a waiver of this
provision.











--------------------------------------------------------------------------------

- 10 -







Severability



32.

If a court of other tribunal of competent jurisdiction determines that any one
or more of the provisions contained in this Agreement is invalid, illegal or
unenforceable in any respect in any jurisdiction, the validity, legality and
enforceability of such provision or provisions will not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby, unless in either case as a result of such
determination this Agreement would fail in its essential purpose.

Enurement



33.

This Agreement will enure to the benefit of and be binding on the parties and
their respective successors and permitted assigns. The Consultant acknowledges
that the Services are personal in nature and that therefore this Agreement may
not be assigned by the Consultant nor may the obligation to perform the Services
be assigned, delegated or outsourced to any entity or individual. The Company
may assign this Agreement to an Affiliate upon notice to the Consultant.

Survival of Provisions



34.

The provisions of §14, §15, §16, §17, §18, §19, §20, §21, §22, §23, §24, and §30
shall survive the expiry or earlier termination of this Agreement.

Counterparts



35.

This Agreement may be executed in counterparts and delivered electronically or
by fax, each of which will be deemed to be an original and both of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the date first above written notwithstanding its actual date of execution.




CELL MEDX CORP.







Per:

/s/ Yanika Silina

Name: Yanika Silina

Title: Director, C.F.O.













/s/ Terrance Owen

Name: TERRANCE OWEN









